Citation Nr: 0830326	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epididymitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for foot 
calluses, bilaterally.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus, bilaterally.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1982.  

These claims come before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  

Below, the Board, in part, reopens the claim of entitlement 
to service connection for epididymitis and then REMANDS that 
claim on its merits to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  




FINDINGS OF FACT

1.  In a rating decision dated March 2003, the RO last denied 
the veteran's claims of entitlement to service connection for 
epididymitis and right and left knee disabilities.  

2.  The veteran initiated, but did not perfect in a timely 
manner, his appeal of the March 2003 decision.

3.  The evidence received since March 2003 is neither 
cumulative, nor redundant of the evidence previously of 
record, and by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for epididymitis and raises a reasonable possibility of 
substantiating that claim.  

4.  The evidence received since March 2003 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right knee disability and does not raise a 
reasonable possibility of substantiating that claim.  

5.  The evidence received since March 2003 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left knee disability and does not raise a 
reasonable possibility of substantiating that claim.  

6.  In a rating decision dated June 1993, the RO denied the 
veteran's claim of entitlement to service connection for foot 
calluses, bilaterally.  

7.  The veteran initiated, but did not perfect, his appeal of 
the June 1993 rating decision.

8.  The evidence received since June 1993 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for foot calluses, bilaterally, and does not raise 
a reasonable possibility of substantiating that claim.  

9.  The veteran's bilateral pes planus is marked with hallux 
valgus deformities, tenderness on palpation and 
characteristic callosities, but not swelling on use.  

10.  The veteran's bilateral pes planus disability picture is 
not so exceptional or unusual with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, in which the RO last 
denied the veteran's claims of entitlement to service 
connection for epididymitis and right and left knee 
disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for epididymitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

5.  The June 1993 rating decision, in which the RO denied the 
veteran's claim of entitlement to service connection for foot 
calluses, bilaterally, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a foot 
calluses, bilaterally.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

7.  The criteria for an initial evaluation in excess of 10 
percent for pes planus, bilaterally, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on his 
claims by letter dated September 2004, before initially 
deciding those claims in a rating decision dated October 
2004.  The timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice letters, considered in conjunction 
with the content of other letters the RO sent to the veteran 
in March 2006 and April 2007, also reflects compliance with 
pertinent regulatory provisions and the case law noted above.  
In the letters, the RO acknowledged the claims being decided, 
notified the veteran of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to that duty.  In 
discussing the veteran's claims to reopen, the RO identified 
the bases of the RO's last denials of those claims.  The RO 
also provided the veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all pertinent 
evidence, including that which was requested.    

Even assuming the timing and/or content of the VCAA notice 
letters is deficient, a remand for additional notification is 
unnecessary.  During the veteran's May 2008 hearing, the 
veteran indicated that he did not want another notice letter 
and, instead, wanted the Board to make a decision on his 
claims.



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and post-service VA 
treatment records.  In written statements received in 
November 2004 and April 2006, the veteran indicated that he 
had no other information or evidence to submit.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim for a higher initial 
evaluation by affording him VA examinations, during which 
examiners addressed the severity of the veteran's pes planus.  
Since then, the veteran has not asserted that the report of 
this examination is inadequate to decide his claim or that 
his pes planus has worsened.  (During his hearing, the 
veteran testified that this condition had worsened since the 
RO initially assigned it a 10 percent evaluation (in December 
2004), not since he underwent the most recent examination (in 
June 2006)). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  






II.  Analysis of Claims

1.  Epididymitis & Right and Left Knees

The RO previously denied the veteran's claims of entitlement 
to service connection for epididymitis and right and left 
knee disabilities, including in a rating decision dated March 
2003.  The RO denied the claims on the following bases: (a) 
there was no evidence in the record establishing a 
relationship between a current disability and the veteran's 
epididymitis, for which the veteran received treatment in 
service; (b) there was no evidence establishing that the 
veteran received right knee treatment during active service; 
and (c) there was no evidence in the record establishing 
residual disability from the left knee injury sustained 
during service.  In deciding the claims, the RO considered 
the veteran's service medical records and post-service VA 
treatment records.  

The veteran initiated an appeal of the RO's March 2003 
decision, but after the RO issued a Statement of the Case in 
response in August 2003, the veteran did not perfect his 
appeal in a timely manner.  Rather, he submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals), which the RO received 
in September 2004, more than one year following the March 
2003 rating decision.  Since a Substantive Appeal was not 
received with one you of notification of the March 2003 
rating decision, the March 2003 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

The untimely VA Form 9 noted above, which was received in 
September 2004, may be construed as a claim to reopen the 
previously denied claims of entitlement to service connection 
for epididymitis and right and left knee disabilities.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2007)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's March 2003 rating decision includes service 
medical records, post-service VA treatment records, reports 
of VA examinations, the veteran's hearing testimony and 
written statements, and his representative's written 
statements.  

With regard to the claim for service connection for 
epididymitis, and with the exception of the service medical 
records and some of the veteran's written statements and 
hearing testimony, this evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  This evidence is also 
material because, by itself or when considered with the 
evidence previously of record, it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for epididymitis.  In addition, it raises a 
reasonable possibility of substantiating that claim.  
Specifically, the post-service VA treatment records show 
that, since discharge, the veteran has frequently sought 
treatment for the same urological complaints expressed in 
service, including groin pain and testicle pain, which 
medical professionals attributed to prostatitis and 
epididymitis, the same disabilities diagnosed in service.  
This evidence suggests a relationship between the post-
service and in-service complaints/diagnoses.  The lack of 
such evidence formed the basis of the RO's previous denial of 
the veteran's claim for service connection for epididymitis.

Having determined that new and material evidence has been 
received, the Board may reopen such claim.  The Board may 
not, however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.

With regard to the claims for service connection for right 
and left knee disabilities, and with the exception of the 
service medical records and some of the veteran's written 
statements and testimony, the evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  This evidence is not 
material, however, because, by itself or when considered with 
the evidence previously of record, it does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for right and left knee disabilities.  In 
addition, it does not raise a reasonable possibility of 
substantiating those claims.  

Specifically, the veteran's testimony and written statements 
reflect that the veteran has problems with both knees that 
result from injuries sustained during service when he was 
skiing.  Allegedly, while participating in cold weather 
infantry training, he twisted his right knee while coming 
down the ski slope.  This injury necessitated treatment, 
three to four days off of work, and light duty.  Two to three 
weeks later he injured his left knee while skiing, but this 
injury did not require treatment.  These contentions 
essentially reiterate that the veteran injured his knees in 
service, as he previously alleged, and describe the injuries 
in greater detail.  

The post-service VA treatment records and reports of VA 
examinations fail to confirm that the right knee injury 
occurred in service, as alleged.  In addition, this medical 
evidence fails to show that, since discharge, the veteran has 
received treatment for, or been diagnosed with, right and 
left knee disabilities, which might be related to the alleged 
right knee injury and documented left knee injury.  The lack 
of competent evidence of an in-service right knee injury and 
a current left knee disability formed the bases of the RO's 
previous denial of the veteran's claims for service 
connection for right and left knee disabilities.  

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the claims 
for service connection for right and left knee disabilities.  

2.  Bilateral Foot Calluses

The RO previously denied the veteran's claim of entitlement 
to service connection for bilateral foot calluses in a rating 
decision dated June 1993.  The RO denied the claim on the 
basis that, although the veteran received treatment for this 
condition prior to and during service, there was no evidence 
in the record establishing that this preexisting condition 
was permanently aggravated during service beyond its normal 
progression.  In deciding the claim, the RO considered the 
veteran's service medical records and post-service VA 
treatment records.  

The veteran initiated an appeal of the RO's June 1993 
decision, but after the RO issued a Statement of the Case in 
response in May 1994, the veteran did not perfect his appeal 
of the decision by submitting any document that could be 
construed as a Substantive Appeal.  The June 1993 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his previously denied claim 
of entitlement to service connection for bilateral foot 
calluses by VA Form 9 received in September 2004.  

The evidence that has been associated with the claims file 
since the RO's June 1993 rating decision includes service 
medical records, post-service VA treatment records, reports 
of VA examinations, the veteran's hearing testimony and 
written statements, and his representative's written 
statements.  

With the exception of the service medical records, this 
evidence is new.  It was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  This evidence is not material, however, because, by 
itself or when considered with the evidence previously of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
bilateral foot calluses.  In addition, it does not raise a 
reasonable possibility of substantiating that claim.  

Specifically, the veteran's testimony and written statements 
reflect that the veteran's calluses preexisted service and 
worsened therein.  However, given that the veteran is not a 
medical professional with any medical training, these oral 
and written statements are insufficient to reopen this claim 
as they may not be considered competent evidence of 
aggravation.  Moray v. Brown, 5 Vet. App. 211 (1993).

The post-service VA treatment records show that, since 
discharge, the veteran has sought treatment for calluses.  
The reports of VA examinations show that, since discharge, 
the veteran has undergone VA foot examinations, during which 
examiners discussed the veteran's calluses as part of his 
service-connected pes planus disability.  This medical 
evidence does not include a competent opinion establishing 
that the calluses preexisted service and were aggravated 
therein.  The lack of the same type of evidence formed the 
basis of the RO's previous denial of the veteran's claim for 
service connection for bilateral foot calluses.

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the 
veteran's claim for service connection for bilateral foot 
calluses.  

3.  Initial Evaluation for Bilateral Pes Planus

The veteran claims entitlement to a higher initial evaluation 
for bilateral pes planus. According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in May 2008, his pes planus has worsened 
since the RO initially assigned that disability a 10 percent 
evaluation.  Allegedly, his pes planus causes aching, pain 
and discomfort in the heels and soles of his feet, swelling, 
worse on the right, and a tendency to walk on the outside of 
his feet, hinders his ability to walk distances greater than 
a mile, and necessitates the use of inserts.  The veteran 
contends that, although the pes planus causes constant foot 
pain, it has not caused him to miss any work.  Instead, due 
to the nature of his job, he is able to sit and rest when the 
pain manifests.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's pes planus as 10 percent 
disabling pursuant to Diagnostic Code 5276.  Diagnostic Code 
5276 provides that a 0 percent evaluation is assignable for 
mild pes planus; symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation is assignable for moderate 
unilateral or bilateral pes planus; weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 20 percent 
evaluation is assignable for severe unilateral pes planus; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 30 percent 
evaluation is assignable for severe bilateral pes planus; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's bilateral pes planus disability picture 
does not more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent under Diagnostic Code 5276 
during any period of time at issue in this appeal.    

During service, the veteran complained frequently of 
bilateral foot and toe pain even after being issued two types 
of arch supports and a molded insole.  Examiners noted foot 
deformities, bunions, calluses and corns when evaluating the 
complaints.  They also noted that there was no edema 
associated with the pain.  The veteran's foot symptoms 
necessitated limited duty.

Following discharge, the veteran continued to express foot 
complaints, primarily foot pain and painful, resistant 
calluses, during VA outpatient treatment visits, and 
underwent VA examinations of his feet by the same examiner.  
During the first such examination, conducted in March 2005, 
the veteran reported continual foot pain with no flare-ups, 
including on repetitive motion, and painful calluses.  An 
examiner noted marked bilateral pes planus with hallux valgus 
deformities of the great toes, 15 degrees on the left and 10 
degrees on the right (characterized as mild on x-rays), 
multiple calluses, and some tenderness on palpation of the 
tarsal bones.  He indicated that the pes planus was not 
disabling.  During the second such examination, conducted in 
June 2006, the veteran expressed the same complaints and then 
also indicated that he had foot numbness.  The examiner then 
indicated that the veteran had diabetes.  The examiner also 
noted most of the same findings recorded in March 2005 as 
well as hammertoes of multiple toes, bilaterally, good 
alignment of the Achilles tendon, normal weight bearing, no 
edema, limitation of gait, instability or weakness, and no 
pain, incoordination, fatigability or change in range of 
motion on repetitive motion.     

Although during the course of this appeal, a medical 
professional characterized the veteran's bilateral pes planus 
as marked, the findings he noted secondary to such condition 
do not indicate that the veteran's pes planus is severe under 
the rating schedule.  Certainly the condition involves hallux 
valgus deformities, characterized as mild, tenderness on 
palpation and characteristic callosities (never specifically 
related to the pes planus), but not swelling on use.  
Moreover, although the veteran reported pain on use, no 
medical professional indicated that such pain exists and is 
now accentuated or objectively noted pain on manipulation.  
In fact, the examiner who evaluated the veteran during both 
VA examinations noted in 2005 that the veteran's pes planus 
was not disabling.  An initial evaluation in excess of 10 
percent is thus not assignable for the bilateral pes planus 
under Diagnostic Code 5276.  

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate the veteran's pes planus.  The 
medical evidence does not establish that this disability, 
alone, causes marked interference with the veteran's 
employment, or necessitates frequent periods of 
hospitalization.  In fact, by the veteran's own admission, 
his pes planus disability does not interfere at all with his 
employment duties.  Rather, due to the nature of his 
position, he is able to sit and rest when his disability 
causes pain.  The Board thus finds that the veteran's claim 
for a higher initial evaluation for bilateral pes planus does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a higher 
initial evaluation in the future should his pes planus 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, an initial 10 percent evaluation is the most 
appropriate given the medical evidence of record.

In light of the foregoing findings, the Board concludes that 
the criteria for entitlement to an initial evaluation in 
excess of 10 percent for pes planus, bilaterally, have not 
been met.  In reaching this decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but there 
is not an approximate balance of positive and negative 
evidence of record.  The doctrine is thus inapplicable.  As a 
preponderance of the evidence is against this claim, such 
claim must be denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for epididymitis is 
reopened and, to this extent only, granted.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a right knee 
disability is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee 
disability is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for foot calluses, 
bilaterally, is denied.  

An initial evaluation in excess of 10 percent for pes planus, 
bilaterally, is denied.  


REMAND

The veteran claims entitlement to service connection for 
epididymitis.  In light of the Board's decision above to 
reopen the previously denied claim for service connection for 
epididymitis, additional action is necessary before the Board 
decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claim being remanded is 
nec
ess
ary
.  
To 
dat
e,
VA has not obtained a medical opinion addressing whether the 
vet
era
n's
current urological complaints, attributed at least once to 
epi
did
ymi
tis
, 
are 
rel
ate
d 
to
his active service, including documented urological 
com
pla
int
s.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded a 
genitourinary examination in order 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed 
genitourinary disorder, particularly 
epididymitis, is in any way causally or 
etiologically related to the 
symptomatology shown in service medical 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


